Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

AMENDMENT

 

This Restricted Stock Award Agreement Amendment (“Amendment”) is made between
IEC Electronics Corp. (“Company”) and Jeffrey T. Schlarbaum (“Grantee”) on
February 25, 2013, effective as of February 11, 2013 (subject to Section 5 of
this Amendment), and amends the Restricted Stock Award Agreement Pursuant to
2001 Stock Option and Incentive Plan (“Agreement”), dated as of November 6,
2009, made between the Company and Grantee.

 

1. Section 2 of the Agreement is hereby amended to read in its entirety as
follows:

 

2.Restriction Periods and Vesting. All of the Restricted Shares were non-vested
and forfeitable as of the Date of Grant. 5,000 shares of the Award of the
Restricted Shares vested on November 6, 2012. Subject to the terms and
conditions set forth in this Agreement and the Plan, the remaining 5,000 shares
of the Award of the Restricted Shares shall vest on July 12, 2014 if and only if
Grantee has fully complied with all of the terms and conditions of the
Supplemental Salary Continuation and Non-Competition Agreement and Release of
Claims (“Supplemental Agreement”) made between the Company and Grantee dated
February 25, 2013 (the “Vesting Condition”). Such shares will be forfeited
immediately upon any non-compliance with the Vesting Condition.

 

2. Section 4 of the Agreement is hereby deleted.

 

3. Section 9 of the Agreement is hereby amended to read in its entirety as
follows:

 

9.Lapse of Restrictions and Acceleration of Vesting. Prior to the lapsing of
restrictions in accordance with Section 2 hereof, in the event of a dissolution
or liquidation of the Company, or a merger or consolidation or similar
transaction in which the Company is not the surviving company, or a sale,
exchange or other disposition of all or substantially all of the Company assets,
the Restricted Shares shall become fully vested, and the Company shall issue the
certificate representing the Restricted Shares without a restrictive legend. No
other event or circumstance shall cause early vesting unless the Company agrees
otherwise in writing.

 

4. Except as expressly provided in this Amendment, the terms and conditions of
the Agreement shall remain unchanged and in full force and effect.

 

5. This Amendment is expressly subject to the condition precedent that the
Supplemental Agreement is not revoked during the Consultation and Revocation
Period described in Section 20 thereof, and if any such revocation occurs this
Amendment shall be of no force and effect.

 



 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
effective on the date provided herein.

 



IEC ELECTRONICS CORP.     By: /s/ W. Barry Gilbert   W. Barry Gilbert   Chairman
and CEO         /s/ Jeffrey T. Schlarbaum JEFFREY T. SCHLARBAUM



 



 

 

